Exhibit32.1 Obagi Medical Products,Inc. CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report on Form10-Q of Obagi Medical Products,Inc. (the “Company”) for the three months ended September 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Albert F. Hummel, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results ofoperations of the Company. Date: November 9, 2011 By: /s/Albert F. Hummel Albert F. Hummel Chief Executive Officer (Principal Executive Officer)
